Case 3:19-cv-00555-JAG Document12 Filed 08/16/19 Page 1 of 3 PagelD# 195

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
MARSHA HEATH, et al.,
Plaintiffs,
v. Civil Action No. 3:19-cv-555
Related Civil Action Nos. 3:19-cv-557
3:19-cev-574
3:19-cv-579
3:19-ev-581
3:19-cv-585
3:19-cv-586
3:19-cv-587
3:19-cv-595
CAPITAL ONE FINANCIAL
CORPORTATION, et al.,
Defendants.
ORDER

This matter comes before the Court on the plaintiffs’ motion to consolidate and the
defendants’ motion to stay. (Dk. Nos. 5, 8, 3:19-cv-555.) Since Capital One announced a data
breach on July 29, 2019, plaintiffs have filed over a dozen class action complaints in this district.
In several cases, the plaintiffs have moved to consolidate for pretrial purposes.

On August 13, 2019, the Honorable Leonie M. Brinkema consolidated three related cases!
for pretrial purposes and transferred those cases from the Alexandria Division to the Richmond
Division for consolidation with this case. (See Dk. No. 6, 3:19-cv-585.) Similarly, on August 14,
2019, the Honorable Liam O’ Grady transferred a related case from the Alexandria Division to the

Richmond Division for consolidation with this case. (See Dk. No. 6, 3:19-cv-595.) On August

 

! Civil Action Nos. 3:19-cv-585, 3:19-cv-586, and 3:19-cv-587.
Case 3:19-cv-00555-JAG Document12 Filed 08/16/19 Page 2 of 3 PagelD# 196

15, 2019, the Honorable Henry E. Hudson reassigned two related cases to this Court. (See Dk.
No. 7, 3:19-cv-557; Dk. No. 8, 3:19-cv-581.)

The defendants have now moved to reconsider the Orders consolidating and transferring
these cases. The defendants have also moved to stay these proceedings pending the resolution of
motions to transfer and consolidate under 28 U.S.C. § 1407, currently before the Judicial Panel on
Multidistrict Litigation (““JPML”).

Upon due consideration, and for the purposes of judicial efficiency and economy, the Court
ORDERS as follows:

I. The Court DENIES the motions for reconsideration. (Dk. No. 8, 3:19-cv-557; Dk.
No. 11, 3:19-cv-581; Dk. No. 12, 3:19-cv-586; Dk. No. 7, 3:19-cv-595.)* These cases will remain
in the Richmond Division. The parties shall submit all future filings in the new case numbers.

2. The Court GRANTS the motions to stay. (Dk. No. 8, 3:19-cv-555; Dk. Nos. 10,
11, 3:19-cv-557; Dk. No. 3, 3:19-cv-574; Dk. No. 6, 3:19-cv-579; Dk. No. 13, 3:19-cv-581; Dk.
No. 7, 3:19-cv-585; Dk. No. 10, 3:19-cv-586; Dk. No. 17, 3:19-cv-587; Dk. No. 9, 3:19-cev-595.)°
The Court STAYS all proceedings and deadlines in these cases until the Judicial Panel on
Multidistrict Litigation resolves the pending motions to transfer and consolidate filed in /n re
Capital One Consumer Data Breach Litigation, MDL No. 2915 (J.P.M.L. July 31, 2019). The
Court DIRECTS the defendants to file a status report with the Court within one (1) day of the

JPML/’s decision on the motions to transfer and consolidate.

 

2 The defendants also filed motions for reconsideration in the original case numbers assigned to
these cases before transfer. (Dk. No. 7, 1:19-cv-979; Dk. No. 9, 1:19-cv-1008; Dk. No. 17, 1:19-
cv-1021.) The plaintiffs also filed a motion for reconsideration in the original case number 1:19-
cv-1021. (Dk. No. 19, 1:19-cv-1021.) This Order disposes of those motions.

3 The defendants also filed motions to stay in the original case numbers assigned to these cases
before transfer. (Dk. No. 9, 1:19-cv-979; Dk. No. 11, 1:19-cv-1008; Dk. No. 18, 1:19-cv-1021;
Dk. No. 9, 1:19-cv-984.) This Order disposes of those motions.

2
Case 3:19-cv-00555-JAG Document12 Filed 08/16/19 Page 3 of 3 PagelD# 197

3. If necessary following the JPML’s decision, the Court will lift the stay and consider
the pending motion to consolidate in the 3:19-cv-555 action. (Dk. No. 5, 3:19-cv-555.)
It is so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.

 

 

 

 

Isf eo L
John A. Gibney, Jr.

Date:__ (6 August 2019 ¥J ey y £
Richmond, VA United States Dis

 
